Citation Nr: 1410956	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-41 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran previously testified at a hearing before a Veterans Law Judge in September 2010.  In March 2011, the Veterans Law Judge remanded the issue on appeal for additional development.  That same Veterans Law Judge left the Board prior to the completion of the development requested in the remand.  Accordingly, the Veteran was offered an opportunity for a new hearing in her case.  She testified before the undersigned Veterans Law Judge in Washington, D.C. in August 2012.  A transcript of the hearing is associated with the claims folder.

This case was remanded in September 2012 for additional development.


REMAND

The Veteran contends that she has a current left knee disability that is related to her military service.

This case was initially remanded in March 2011 to provide the Veteran with a VA examination to determine whether she had a left knee disorder that was related to service.  The Veteran was provided with a VA examination that same month.  The examiner diagnosed left knee strain and opined that it was less likely than not that the disorder was related to service.  

The case was again remanded in September 2012, at which time the Board found that the March 2011 VA examination was inadequate.  Specifically, the Board concluded that the examiner failed to address the multiple entries in the Veteran's service treatment records showing left knee complaints, as well as VA medical records dated in 2006 and 2007 that documented complaints of left knee pain as well as providing an assessment of patellar laxity in December 2006.  The Board's instructions were to provide the Veteran with another VA examination, addressing all of the instances of in-service reports of and treatment for left knee difficulties, her post-service left knee treatment and finding of left knee patellar laxity, and the March 2011 diagnosis of left knee strain.  If the examiner found no disability on examination, he/she was to reconcile such a finding with the evidence of disorders of the left knee shown in the record.

The Veteran was provided with a VA examination in November 2012.  The claims file includes an incomplete copy of this examination report.  Significantly, the portion of the report that includes the examiner's opinion and rationale is not in the file.  In addition, the examination report is not included in the Veteran's online claims file in Virtual VA or Virtual Benefits Management System (VBMS).  A complete copy of this report should be associated with the claims file.

Notwithstanding the absence of this section of the report in the record, the Board notes that the Appeals Management Center (AMC) referred to this examination in the most recent supplemental statement of the case (SSOC).  In the January 2013 SSOC, the AMC noted that the examiner found that the Veteran's left knee disorder was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that there was evidence that on at least two occasions during service, the Veteran complained of left knee pain that was diagnosed as bursitis, but that mere "bursitis" without identification of the specific bursa was not a definitive diagnosis.  The examiner also noted that, on leaving service, the Veteran was seen at the Chicago VA medical center for knee pain, but that she moved to Atlanta and was later seen for other orthopedic concerns without mentioning any issues with her left knee.  The examiner found that, upon examination, the Veteran's left knee was normal and that x-rays had been persistently normal.

While the Board is not able to review the actual November 2012 VA examination report, the information included in the January 2013 SSOC suggests a need for an addendum opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its September 2012 remand directives, the Board instructed the VA examiner that if no left knee disorder was found on examination, to reconcile such findings with the clinical evidence of record (i.e., patellar laxity and the VA March 2011 VA examination diagnosis of left knee sprain).  However, in this case, it appears that the VA examiner did not address these findings.  As such, additional opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the November 2012 VA examination report and associate it with the record.

2.  The Veteran's claims file should be returned to the VA examiner who provided the November 2012 VA examination, if available, or a similarly qualified examiner, in order to provide an opinion with regard to the etiology of all left knee disorders found during the current appeals period.

The claims folder, the information in Virtual VA, and a complete copy of this remand must be made available to the examiner.  Further, any medical record that is reviewed must be associated with the claims folder or included in Virtual VA.

(The examiner is advised that VA treatment records from December 2006 to February 2007 document a period of physical therapy provided to the Veteran for both her left shoulder and left knee.  An intake review from December 6, 2006, provided an assessment of left patellar laxity.  In addition, the Veteran was found to have a left knee sprain at her March 2011 VA examination.)

The examiner is requested to opine whether it is at least as likely as not that the Veteran's patellar laxity and/or left knee sprain are related to her period of active duty (to include her left knee injury and complaints of left knee pain over several years therein).  If it is determined that the Veteran does not have any disability, a detailed explanation should be provided of why the previous impressions of patellar laxity and sprain were incorrect.  (In this regard, the examiner should be aware that the United States Court of Appeals for Veterans Claims has indicated that service connection may be granted even for a disorder that has completely resolved so long as it was shown at some point during the claim period.)

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  (If another examination is deemed necessary to respond to this remand, one should be scheduled.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Ensure that the medical report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and her representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


